Citation Nr: 1208733	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to March 1, 2010 and in excess of 70 percent as of March 1, 2010 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 50 percent disability rating, effective February 20, 2008.  During the course of the appeal, in a September 2011 rating decision, the RO granted a "staged" initial disability rating by granting an increase in the rating to 70 percent, effective March 1, 2010.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where a Veteran appeals the initial rating assigned for a disability, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  It is noted that the Veteran was granted a temporary total disability for his PTSD from January 1, 2010 to February 28, 2010 due to his psychiatric hospitalization.  The Board has characterized the issues as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  

As will be discussed below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part of the Veteran's initial rating claim for his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Reason for Remand:   To afford the Veteran a new VA Examination and to Adjudicate the TDIU Claim

Service connection for PTSD was granted in a May 2008 rating decision.  The Veteran appealed the initial 50 percent rating assigned.  In conjunction with his service connection claim, the Veteran was afforded a VA examination in March 2008.  Subsequently, he was afforded additional VA examinations in August 2009 and April 2010.  However, since the April 2010 VA examination and the issuance of the July 2011 Supplemental Statement of the Case (SSOC), the Veteran testified during his January 2012 video conference hearing that he is unemployable and has remained unemployed for over eight years because of his PTSD.  In the March 2008 VA examination report, the Veteran indicated that he was fired from Staples due to poor attendance.  However, he believes that the firing was due to a work place altercation as his PTSD symptoms cause him to become volatile with other people.  

In an April 2007 private psychiatric assessment submitted in association with his Social Security Administration (SSA) disability benefits, the doctor reported that the Veteran was capable of handling his finances and retaining simple instructions.  The doctor provided that the Veteran's PTSD symptomatology interfered with cognitive function and made it difficult to be around other people and to concentrate.  He then opined that the Veteran would be very happy to try employment again although his age and his mental disorder would make it difficult to obtain such employment.  The additional evidence associated with the Veteran's application for SSA disability benefits indicate that other disabilities, to include hearing problems, possible bone cancer, severe bilateral shoulder pain, and a cervical spine disorder, impact the Veteran's unemployability as well.  

The VA examination reports noted above acknowledge the Veteran's unemployment and give him GAF scores ranging from 45 to 50, which reflect serious or major impairment in social, occupational or school functioning.  However, the examination reports do not contain opinions regarding the Veteran's ability to work.  Because the Veteran has asserted that he has been unemployed due to his PTSD for over eight years and given that there are no VA opinions relating to how the Veteran's PTSD impacts his employability, it is necessary to obtain a new VA examination in order to determine the current severity of his PTSD, to include an opinion regarding the effect that the PTSD has on the Veteran's ability to work, based upon a review of the entire record.

The Veteran testified in January 2012 that he continues to seek treatment from the VA Medical Center in Augusta, Georgia.  Treatment records dated to June 2011 have been associated with the claims file.  While on remand, all up-to-date treatment records should be obtained.  38 U.S.C.A. § 5103A(c)(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  Obtain the Veteran's VA treatment records from the VA Medical Center in Augusta, Georgia dated from June 2011 to the present and associate them with the claims file. 

3.  After the above-mentioned development has been completed to the extent possible, the Veteran should again be afforded a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The claims folders, to include the March 2008, August 2009, and April 2010 VA examinations and a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other nonservice-connected disorder, including his alcohol and drug dependence, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  

In addition to addressing the Veteran's current psychiatric status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD.  Specifically, the examiner should render a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the April 2010 VA examination.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD alone precludes his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Thereafter, the RO should review all the evidence received since the July 2009 supplemental statement of the case and readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


